Citation Nr: 1416144	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-20 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for service connection for lumbar scoliosis, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from October 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for scoliosis.

In March 2013, the Veteran testified before the undersigned at a videoconference hearing at the RO.  A hearing transcript has been associated with the claims file.

The record reflects that the Veteran was previously represented by John March, Agent.  In a November 2012 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), he appointed The American Legion as his representative.  The Board has recognized the change in representation.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals various adjudicatory documents that were duplicative of those contained in the paper claims file as well as VA treatment records dated through May 2012; such records do not appear to have been considered by the RO.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such records; however, the Board notes that the decision to reopen the Veteran's claim is favorable and there is no prejudice to him in the Board considering such records for the limited purpose of reopening his claim.  Further, the Veteran's VBMS file does not contain any documents at this time.

The Board's decision as to the Veteran's request to reopen his claim for service connection for scoliosis is detailed below.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  In a final decision issued in June 1972, the RO denied the Veteran's claim of entitlement to service connection for lumbar scoliosis.

2.  Evidence added to the record since the last final June 1972 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for lumbar scoliosis.


CONCLUSIONS OF LAW

1.  The June 1972 decision that denied the Veteran's claim of entitlement to service connection for lumbar scoliosis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection lumbar scoliosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a lumbar scoliosis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.   Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran previously claimed entitlement to service connection for lumbar scoliosis in January 1972.  In a June 1972 rating decision, the RO considered the Veteran's service treatment records and a February 1972 VA examination in denying the claim.  The RO found that while the Veteran's service treatment records documented complaints of muscular pain in November 1971, he was found to have severe lumbar scoliosis and subsequently discharged.  The RO further noted the findings of lumbar scoliosis and a diagnosis of chronic lumbosacral strain on a February 1972 VA examination.

In June 1972, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a lumbar scoliosis was received until May 2008, when VA received his petition to reopen such claim.  Therefore, the June 1972 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a lumbar scoliosis was received prior to the expiration of the appeal period stemming from the June 1972 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the June 1972 rating decision consists of VA treatment records dated through May 2012, an October 2007 private treatment note, a September 2012 VA examination report and the Veteran's hearing testimony.  In this regard, the September 2012 VA examination report reflected a diagnosis of a lumbar scoliosis.  Additionally, at such time, the VA examiner offered an etiological opinion in which he indicated that it was at least as likely as not that the Veteran's lumbar scoliosis was incurred in or caused by the claimed in-service injury, event or illness as the November 1971 X-ray showed significant idiopathic scoliosis and would be "nearly impossible" to develop this scoliosis three weeks into service.

The Veteran also described his symptoms through the present time in his March 2013 hearing.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).
   
Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the September 2012 VA opinion that addresses a potential nexus between the Veteran's lumbar scoliosis and service, the Board finds that the evidence received since the June 1972 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for lumbar scoliosis was previously denied, in part, as the record did not establish that it was incurred in or aggravated by service.  While the September 2012 VA examiner did not address whether the Veteran's lumbar scoliosis was congenital or acquired, such opinion does address the etiology of the Veteran's disorder and, as such, offers a more complete view of the disability.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for lumbar scoliosis is reopened.


ORDER

New and material evidence having been received, the claim for service connection for lumbar scoliosis is reopened; the appeal is granted to this extent only.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the reopened claim for service connection for a lumbar spine disorder can be properly adjudicated.

The Veteran has contended that he either incurred lumbar scoliosis during active service or that it preexisted service and was aggravated by service, specifically a 14 mile march carrying an 80 pound pack.  As discussed above, the service treatment records document findings of lumbar scoliosis and a December 1971 Medical Board Proceedings found that it had existed prior to entry into active duty but was not aggravated by active duty.  The Board notes that VA's Office of General Counsel has held that veterans can be granted service connection for diseases (but not defects) of congenital, developmental, or familial origin, if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

The question of whether the Veteran's current lumbar scoliosis is congenital in nature is a medical question.  The Board notes that the September 2012 VA examiner provided an etiological opinion as to direct service connection did not provide any opinion concerning in-service aggravation of the lumbar scoliosis; or, determine whether this condition is a congenital disease process, a congenital defect or abnormality, or acquired and, if a congenital disease process or an acquired condition, whether it was related to service.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, on remand, the Board finds that the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his lumbar scoliosis, to include a determination as to whether it is congenital or acquired.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a March 2010 VA treatment note, the Veteran reported that he had been awarded Social Security Disability Insurance (SSDI) benefits from the Social Security Administration (SSA).  The basis of this award is not clear from the current record.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records should be obtained.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in New Orleans, to include any records from the Bogalusa Community Based Outpatient Clinic (CBOC).  Such records dated through October 2010 have been associated with the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed lumbar scoliosis.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a.  Is the Veteran's lumbar scoliosis congenital, developmental or familial in origin?  If the answer is "yes", is the Veteran's lumbar scoliosis a "disease process," or is it simply a "defect or abnormality"?  The VA examiner should cite to any relevant medical text or literature regarding the proper classification of the Veteran's lumbar scoliosis in this case.

b.  If the proper classification of the Veteran's lumbar scoliosis is a "disease process" of congenital, developmental or familial origin, did the Veteran develop this disease process during service, based on the November 1971 in-service complaints of low back pain; the December 1971 Medical Evaluation Board report; the clinical findings and diagnoses contained in the February 1972 VA examination report; and the x-ray findings and diagnostic impression contain in the October 2007 private medical report (by A.E.S., M.D.)?  Please explain the reasons for your opinion.

c.  If the Veteran's lumbar scoliosis is a "disease process" of congenital, development or familial origin but did not have its onset in service, then the examiner is asked to address the following questions: (i) is there clear and unmistakable evidence that this disease was not aggravated (permanently worsened) during the Veteran's active service?  In answering question "i", the examiner is asked to specify whether the Veteran experienced a flare up of temporary or intermittent symptoms of lumbar scoliosis during service; or, whether the Veteran developed permanent pathological changes of the lumbar scoliosis during service.  (ii) Is there clear and unmistakable evidence that any aggravation (permanent worsening) of the lumbar scoliosis was due to the natural progression of that disease?  Please explain the reasons for your opinion.

(Note: The term "clear and unmistakable evidence" means that the evidence cannot be misinterpreted or misunderstood, i.e., the evidence is undebatable). 

d.  If the proper classification of the Veteran's lumbar scoliosis is a "defect or abnormality" of congenital, developmental or familial origin, did the superimposed injury of the Veteran's marching 14 mile carrying an 80 pound pack result in additional disability of the lumbar spine, based on the November 1971 in-service complaints of low back pain; the December 1971 Medical Evaluation Board report; the clinical findings and diagnoses contained in the February 1972 VA examination report; and the x-ray findings and diagnostic impression contain in the October 2007 private medical report (by A.E.S., M.D.)?  If so, please specify the diagnosis or diagnoses of the additional disability of lumbar spine.  Please explain the reason for your opinion.

e.  If lumbar scoliosis was acquired by the Veteran, then the examiner is asked address the following question: Is it at least as likely as not (i.e., a 50 percent or greater probability) that: (i) this disease had its onset during active service, or (ii) was it caused by the Veteran's marching 14 mile carrying an 80 pound back, or (iii) was it related to any other incident of service?

f.  Does the Veteran now have a lumbar spine disorder (not including lumbar scoliosis)?  Please specify the diagnosis or diagnoses.  If the answer is "yes," is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disorder (not including lumbar scoliosis) that the Veteran now has: (i) had its onset during service; or, (ii) was it caused by the Veteran's marching 14 mile carrying an 80 pound back; or, (iii) was it related to any other incident of service? Please explain the reasons for your answer.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the October 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


